DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-22 in the reply filed on September 22, 2022 is acknowledged.
Claims 23-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any of Mongrain et al., (hereafter Mongrain) US Patent Application Publication No.  2018/0058010 A1 and Triclot et al., (hereafter Triclot), WO 2018/200783 A1 .
	 With regard to claims 1-22 both, Mongrain and Triclot, teach a heat-sealable paperboard container/package, which is coated with a coating slip having composition which is the same or at least very similar to the composition used in the making of the current paperboard, i.e., the coat containing a binder, which could include styrene-acrylate (SA), styrene-butadiene rubber (SBR), ethylene acrylic acid (EAA), polyvinyl acetate (PVAC), polyester dispersion, and combinations thereof and pigments including, Clays, such as Kaolin Clay, Calcium Carbonate, Titanium Dioxide, etc.; see the individual teachings below. While the references do not explicitly recite/measure the claimed properties, i.e., repulpability and rigidity loss of claims 1-4; the seam Bond of claims 5-7, the rigidity of claims 8-11, the Cobb test of claims 12-17, brightness of claims 15-17; blocking rating of claims 18-20 and the fiber tear of claims 21-22, since the products are made with the same type of fibers, i.e., a paperboard base/substrate and coated with the same or very similar aqueous barrier coating, then it must be assumed that the properties are inherently the same or at the very least the minor modification(s) to obtain the claimed product would have been obvious to one of ordinary skill in the art.
	Mongrain teaches a Heat Sealable paper board which is coated with an aqueous  barrier coating including dispersion polymers, including styrene-acrylate, styrene-butadiene rubber (SBR), ethylene acrylic acid (EAA), polyvinyl acetate (PVAC), polyester dispersion and pigments of the same type as discloses, i.e., calcium carbonate clays, titanium dioxide, etc., see ¶-[0010], ¶-[0029] and on ¶-[0026] Mongrain teaches a paperboard having basis weight/grammage from 40 to 1000 g/m2 (converts 65.2 -1,633 pounds/ 3000 ft2), which falls within the range of the disclosed range on ¶-[0064] of the original specification of current application. Also, Mongrain teaches coating weights falling within the claimed range, i.e., at most 20 g/m2 (converts to 12.27 lb/3000ft2), preferably at most 10 g/m2 (coverts to at most 6.13 pounds/3000 ft2); see ¶-[0146], which is within the disclosed range of 2 to 12 pounds/3000 ft2 on ¶-[0066] of the current specification. Table 9 shows that the cobb test ( 30 minutes)  can be controlled at desired range and falling within the claimed range, since it shows less than 10 and less than 20, since it shows 9 and 16 g for some of the samples, which then it can be inferred that the properties of the paperboard can be controlled/optimized to desired levels depending upon of the coating composition and amounts.
	Triclot teaches a repulpable heat-sealable  paperboard for packaging products, coated with a heat-sealable coating composition, which includes an acrylic polymer or copolymer emulsion and melting waxes; see abstract. Triclot teaches the use of some of the same binders in the composition, e.g., styrene-acrylate (SA); see ¶-[0056] and teaches on ¶-[0061] that the coating composition is water-based, i.e., aqueous and teaches the use of fillers/pigments, such as clay, titanium dioxide in the composition; see ¶-[0062]-[0063]. Triclot teaches that the board is coated with coating amounts that falls within the claimed range, i.e., teaches from 2 to 15 g/m2 (coverts to 1.23 to 9.20 pounds/ 3000 ft2); see ¶-[0067]. As stated above, since the substrate and the coating composition are the same or very similar, then the properties of the final product must inherently be within the claimed range.
It has been held that “Where the claimed and prior art apparatus or product is identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.
Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tilton, US Patent Application Publication No. 2014/0274633 A1.
Tilton teaches a paperboard which is coated with a heat-sealable coating composition, which includes some of the claimed binder and pigments; see for example ¶-[0056]-[0057], [0078] and [0115] and teaches that the coating improves whiteness, opacity, ink adhesion, materials reduction, barrier properties, recyclability, and printability. The composite can reduce polymer mass requirements for heat seal, barrier, and fiber adhesion; see abstract. Tilton teaches that the coating composition is added a basis weight that falls within the claimed range, e.g., from 7 to 20 lbs/3 msf (msf = thousand ft2), the polymer and particles basis weight. As stated above, since the substrate and the coating composition are the same or very similar, then the properties of the final product must inherently be within the claimed range.
It has been held that “Where the claimed and prior art apparatus or product is identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Coated Heat-Sealable Paperboards.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF